Title: From James Madison to Stephen Girard, 3 January 1817
From: Madison, James
To: Girard, Stephen

James Madison, President of the United States of America,January 3, 1817


To all who shall see these presents, Greeting:Know Ye, That in pursuance of the Act of Congress passed on the tenth day of April 1816; entitled "An Act to incorporate the Subscribers to the Bank of the United States," and reposing special Trust and Confidence in the Integrity, Diligence and Discretion of Stephen Girard of Pennsylvania, I have nominated and by and with the advice and consent of the Senate do appoint him a Director of the Bank of the United States; and do authorize and empower him to execute and fulfil the duties of that Office according to law; and to Have and to Hold the said Office, with all the rights and emoluments there unto legally appertaining unto him the said Stephen Girard, until the end and expiration of the first Monday of the Month of January, one thousand Eight hundred and Eighteen, unless the President of the United States for the time being should be pleased sooner to revoke and determine this Commission.
In Testimony whereof, I have caused these Letters to be made patent, and the Seal of the United States to be hereunto affixed.  Given under my hand at the City of Washington the third day of January A. D. 1817; and of the Independence of the United States the Forty first.By the President,

James Madison
Jas MonroeSecretary of State.


